office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb postn-140042-15 uilc date date to mark hulse area_counsel northeast division counsel tege division counsel from stephen b tackney deputy division counsel deputy associate chief_counsel employee_benefits tege associate chief_counsel subject review of chief_counsel_advice on application of sec_162 to risk-bearing entities providing services to medicaid recipients this is in response to the request for review of the chief_counsel_advice postn-140042-15 that advice determined that certain risk-bearing entities providing services to medicaid recipients may be subject_to the deduction limitations under sec_162 if certain conditions are met two of those conditions are that the entity constitute a health_insurance_issuer under sec_9832 and that the entity provide health_insurance_coverage under sec_9832 the advice determined that in certain circumstances those conditions could be met a further condition included that the payments that the health_insurance_issuer was receiving qualify as premiums in accordance with the sec_162 regulations the definitions of health_insurance_coverage and health_insurance_issuer were added to the code as part of the health insurance portability and accountability act hipaa pub_l_no 110_stat_1936 which simultaneously added mirror provisions to sec_733 of erisa which falls within the jurisdiction of the department of labor and title xxvii of the public health service act which falls within the jurisdiction of the department of health and human services with respect to the mirror definitions and overlapping jurisdiction hipaa provides that postn-140042-15 the secretary_of_the_treasury the secretary of health and human services and the secretary of labor shall ensure through the execution of a memorandum of understanding that- regulations rulings and interpretations issued by such secretaries relating to the same matter over which two or more such secretaries have responsibility under this subtitle and the amendments made by this subtitle and sec_401 are administered to have the same effect at all times and coordination of policies relating to enforcing the same requirements through such secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement pub_l_no 110_stat_1936 sec_104 the three departments generally have met these requirements through the publication of regulations under each provision which mirror each other in this case the definitions provided for health_insurance_issuer and health_insurance_coverage mirror each other in the three departments’ regulations see sec_54_9801-2 cfr and cfr arrangements between a state and a risk-bearing entity providing services to a medicaid recipient present unique issues unlike those raised in the private market context of insured employee benefit plans and individual insurance policies as indicated by your initial inquiry whether a risk-bearing entity providing services to medicaid recipients may fall within the statutory and regulatory definitions of health_insurance_issuer and health_insurance_coverage and if so under what particular types of arrangements with a state is not explicitly addressed in the statute or regulations and has not been directly addressed by other generally applicable guidance of the three departments in this case the determination of whether sec_162 applies to a risk- bearing entity providing services to medicaid recipients requires application of the definitions of health_insurance_issuer and health_insurance_coverage to those arrangements the application set forth in the prior advice was not coordinated with the other agencies although sec_162 is a provision that is not part of hipaa but rather is a provision of the internal_revenue_code over which the treasury_department and the irs have sole jurisdiction the failure to coordinate the definition raises significant litigation hazards with respect to enforcement of the application of the deduction limitation to these entities it may be argued that the application of an internal revenue code-only provision does not require the coordination contemplated in hipaa’s coordination provisions because the application of sec_162 does not risk failing to have a different postn-140042-15 effect as applied by another agency and does not implicate a need for a coordinated enforcement strategy across agencies because the irs will be the only agency applying and enforcing the provision however the application of the statutory and regulatory definitions of health_insurance_issuer and health_insurance_coverage inherent in the application of sec_162 to these entities may be considered to have precedential consequences given that its application could become the subject of litigation and courts necessarily would consider the meaning of those definitions in order to apply sec_162 accordingly we advise that for purposes of sec_162 the type of organizations identified in the recently issued ccas not be identified as health insurance issuers and that the arrangements not be treated as providing health_insurance_coverage until such time as that coordination has been completed and that any such treatment depend on the result of such coordination
